Exhibit 10.17

NATROL, INC.

2007 BONUS INCENTIVE COMPENSATION PLAN

Adopted by the Compensation Committee on May 2, 2007

and Ratified by the Board of Directors on May 3, 2007

Effective Date: January 1, 2007

PART I

SECTION 1.         PURPOSE

The purpose of this 2007 Bonus Incentive Compensation Plan (the “Plan”) is to
enhance and reinforce the goals of Natrol, Inc. and its subsidiaries (the
“Company”) for profitable growth and continuation of a sound overall condition. 
This will be accomplished by providing key employees with additional financial
rewards for attainment of such growth and stable financial and operating
condition.  Final approval of the payment of any awards made under the Plan is
subject to the discretion of the Board of Directors.

SECTION 2.         DEFINITIONS

2.1         Definitions of terms as used throughout this Plan document are as
follows:

(a)          “Award Year” means the twelve-month period coinciding with the
organization’s annual accounting period, January 1st — December 31st.

(b)         “Committee” means the Compensation Committee of the Board of
Directors.

(c)          “Participant” means an eligible employee, all of whom have been
selected without regard to race, color, religion, sex, gender, marital status,
age, national origin, sexual orientation, physical or mental disability, medical
condition, veteran status, or any basis protected by law.

SECTION 3.         ELIGIBILITY

Bonuses under the Plan may be granted to those key employees of the Company,
including officers of the Company, whether or not they are directors of the
Company.

SECTION 4.         ADMINISTRATION

The Committee shall administer the Plan.  This Committee shall be comprised of
not less than three members as shall be appointed from time to time by the Board
of Directors.

The Committee has full power and authority to annually select participants from
among those eligible, to determine the amount of funds included in the bonus
pool upon Board approval of the budget plan, to determine the amount and timing
of individual awards, and to adopt and revise such rules and procedures as it
shall deem necessary for the administration of the Plan.


--------------------------------------------------------------------------------


 

4.1  Resolution of Disputes & Awards

The decision of the Committee with respect to any question or disputes arising
out of participation in “the Plan”, or the individuals selected for awards, and
the interpretation of the provisions of this Plan shall be final, conclusive and
binding on all parties with no right of court, jury or other review.

SECTION 5.         PARTICIPATION

Participation in the Plan shall be limited to regular salaried employees of the
Company, including officers as recommended by management and approved by the
Committee.  In selecting participants, the Committee shall consider an
individual’s position and potential impact on the Company’s business results and
performance.  The selection of participants, and their respective incentive
awards, shall be determined annually by the Committee and communicated to
Participants as soon as possible.  The Committee selection of participants shall
be final, conclusive and binding on all parties with no right of court, jury or
other review.

SECTION 6.         AWARDS COMPUTATION — GENERAL

The Committee should establish the performance criteria for the award of the
Incentive Bonus Compensation (criteria) at the beginning of each calendar year.

6.1  The Committee shall establish all operating rules and criteria for the Plan
no later than the second quarter of each calendar year.

It is expected that during any bonus plan year, there could be unusual and/or
non-recurring significant revenue or expenses that the Committee believes should
be considered for exclusion for determination of bonus compensation.  The
Committee will evaluate these occurrences and decide whether the resulting
effect on earnings will be excluded or included from the Company’s results of
operations (“qualifying earnings”).

Plan participants will be given timely notice of any such material changes or
events that alter the “qualifying earnings”.

6.2  The participant’s immediate supervisor should be consulted prior to any
award being made to verify that the participant is in good standing and
qualifies for inclusion in the Plan.  Eligibility for an award does not
automatically guarantee that a reward will be granted to the Participant at any
level or if at all.  Any decision by the Committee to otherwise reduce a bonus
award and/or exclude the Participant from a bonus award entirely shall be final,
conclusive and binding on all parties with no right of court, jury or other
review.  The fact that a particular Participant is not under any type of
employment reprimand (e.g., probation, warning, etc.) does not preclude the
Committee from awarding a particular employee a reduced award or no bonus award
entirely.

6.3  Each Bonus Participant is eligible for the percentage of Bonus for each
level of achievement of the Performance Goal, and such other terms and
conditions as the Committee, in its sole discretion, shall determine.  Part II,
Section 3, includes guidelines that will be followed to measure results.


--------------------------------------------------------------------------------


 

SECTION 7.                            PAYMENT OF AWARDS

7.1  Normal Payment

Awards shall be earned as of the last business day of the Award Year.  As soon
as reasonably practicable following the end of a Measurement Period, but in no
event later than ninety (90) days following the fiscal year end close, the
Compensation Committee shall certify in writing the level of achievement of each
Performance Goal established by the Compensation Committee with respect to such
Measurement Period.

Bonus payments shall be made from the general funds of the Company and no
special or separate fund shall be established or other segregation of assets
made to assure payment.  No participant or other person shall have under any
circumstances any interest in any particular property or assets of the Company.

7.2  Payment Under Conditions of Termination

(a) If termination of employment occurs during an Award Year on account of
death, total disability, or approved leave of absence, such Participant
terminating employment shall be deemed to have earned a proportionate (prorated)
share of that would otherwise be that Award Year’s actual bonus.

(b) The amount of such Award shall be the amount that would have been earned had
the Participant been employed by the Company during the full Award Year,
multiplied by a fraction, the numerator of which is the number of days that the
Participant was employed by the Company, and the denominator of which is the
number of days in that full Award Year.

7.3  Participant Transfer

If a Participant is transferred to another Subsidiary affiliated with the
Company during an Award Year, and is determined to be eligible for payments
under one or both of the Subsidiary’s plans, partial awards will be made under
each Plan based on a pro rata determination as described in the preceding
paragraph.

If termination of employment occurs for any reason other than death, total
disability, or approved leave of absence, no award shall be deemed earned for
the Award Year, as the Participant must be an employee at the time awards are
certified by the Compensation Committee.

SECTION 8.         DISSOLUTION OR MERGER

If the Company should be liquidated and/or dissolved, or if the Company should
become a party to a merger or consolidation in which it is not the surviving
corporation, the value of the bonus fund shall be determined in accordance with
paragraph 7.2 (b) and on the date of such dissolution or merger.

SECTION 9.         AMENDMENT OR TERMINATION

The Board of Directors of the Company or the Compensation Committee of the Board
of Directors, if and to the extent authorized, in absolute discretion of the
body so acting and without notice, may at any time amend or terminate the Plan,
provided that no such amendment or termination shall adversely affect the rights
of any participation under any award previously granted.


--------------------------------------------------------------------------------


SECTION 10. OTHER CONDITIONS

10.1 Right of Assignment

No right or interest of any Participant in the Plan shall be assignable or
transferable, or subject to any lien, directly, by operation of law, or
otherwise including levy, garnishment, attachment, pledge, and bankruptcy.  In
the event of a Participant’s death, payment shall be made to the Participant’s
designated beneficiary, or in the absence of such designation, to the
Participant’s estate.

10.2 Right of Employment

The receipt of an award under this Plan shall not give any employee any right to
continued employment by the Company, and the right to dismiss any employee is
specifically reserved to the Company.  Similarly, employment status does not
guarantee the Participant the granting of a bonus award in any amount, if at
all.  The receipt of an award in any year shall not give an employee the right
to receive an award in any subsequent year.

10.3 Withholding for Taxes

The Company shall have the right to deduct from all payments under this Plan any
federal or state taxes required by law to be withheld with respect to such
payments.

SECTION 11.       EFFECTIVE DATE

The effective date of this Plan shall be January 1, 2007 as adopted by the
Compensation Committee of the Board of Directors of the Company.

PART II. OPERATING RULES

SECTION 1.         GENERAL

The following Plan Operating Rules will be in effect during January 1, 2007 —
December 31, 2007.  These Operating Rules are subject to change by the Committee
before the start of the Plan Year, with the approval of the Board of Directors. 
It is anticipated that the rules will be revised only when significant changes
occur, or other pertinent factors affect the operation of the Plan.  Changes
from year to year will be minimized in order to maintain the basic continuity of
the Plan.

SECTION 2.         PLAN PARTICIPANTS

Plan Attachment II.1 lists the current Plan Year Participant names and titles. 
Plan Participants are selected prior to the start of the Plan Year.  New
participants may be added at a later date, e.g., newly hired employee, provided
they meet qualifying criteria guidelines and will be subject to a prorated
percent of award, should criteria be met.

SECTION 3.         INCENTIVE FORMULAS

Instructions for calculating the bonus pool are included in Attachment II.2. 
Attachment II.3 includes the formulas for calculating the individual incentive
compensation awards.  The attachments include additional definitions of terms
and descriptions of the calculations.


--------------------------------------------------------------------------------


SECTION 4.         EFFECTIVE DATE

The effective date of the Plan Operating Rules shall be January 1, 2007.


--------------------------------------------------------------------------------


 

ATTACHMENT II.1 Plan Participants

Tier I

 

Name

 

Title

 

 

 

Elliott Balbert

 

Executive Chairman of the Board

 

 

 

Wayne Bos

 

Chief Executive Officer & President

 

 

 

Dennis Jolicoeur

 

Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

Craig Cameron

 

Chief Operating Officer

 

 

 

Steven Spitz

 

Vice President & General Counsel

 

 

 

Michael Surmeian

 

Vice President, Sales

 

 

 

[names intentionally omitted]

 

 

 

Total Represented Salary:

 

$

3, 377, 600

 

 

 

 

 

Estimated Maximum Accrual:

 

$

844, 400

 

 


--------------------------------------------------------------------------------


 

Tier II

 

Name

 

Title

 

 

 

[names intentionally omitted]

 

 

 

 

 

 

 

 

 

 

Total Represented Salary:

 

$

510, 240

 

 

 

 

 

Estimated Maximum Accrual:

 

$

63, 780

 

 


--------------------------------------------------------------------------------


 

 

Tier III

 

Name

 

Title

 

 

 

[names intentionally omitted]

 

 

 

 

 

 

 

 

Total Represented Salary:

 

$

711, 760

 

 

 

 

 

Estimated Maximum Accrual:

 

$

53, 382

 

 


--------------------------------------------------------------------------------


 

Tier IV

 

Name

 

Title

 

 

 

[names intentionally omitted]

 

 

 

 

 

 

 

Total Represented Salary:

 

$

1,127,360

 

 

 

 

 

Estimated Maximum Accrual:

 

$

56,368

 

 


--------------------------------------------------------------------------------


 

ATTACHMENT II.2 — Instructions for Calculating Bonus Pool

A target bonus fund shall be established equal to 5%-25% of the annual base
salary of the Plan Participants as called out below.  “Base salary” for the
purposes of this Plan is defined as the particular Participant’s W-2 earnings
for the calendar year attributed only to his/her annual salary rate, and does
not include any other Company benefits, distributions, bonuses paid to a
Participant in any particular years or other sources of income.  Employees based
upon their title as stated on Attachment II.1 will be eligible for an annual
incentive bonus as a percentage of their base salary.

 

 

Bonus Fund

 

 

 

 

 

Tier I

 

25% of base salary

 

 

 

 

 

Tier II

 

12.5% of base salary

 

 

 

 

 

Tier III

 

7.5% of base salary

 

 

 

 

 

Tier IV

 

5% of base salary

 

 


--------------------------------------------------------------------------------


 

ATTACHMENT II.3 — Formulas for Calculating the Individual Incentive Compensation
Awards

The incentive program shall be based on “qualifying earnings” as defined in
paragraph 6.1 and corporate earnings.  The 2007 target to receive 100% of the
eligible incentive bonus is $5,100,000 before bonuses, interest and income
taxes.  The Compensation Committee of the Board has agreed to pay a portion of
the eligible incentive bonus based on partial milestones achieved, as well as
exceeding the corporate target.

No bonuses shall be awarded if the Company’s qualifying earnings is less than
$2,000,000.  At that amount, 33% of the 100% eligible incentive bonus would be
earned.  From $2,000,001 to $5,100,000 the remaining 67% of the 100% eligible
incentive bonus would be proportionally earned.  Above the target of $5,100,000,
20% of the qualifying earnings will be earmarked for incentive bonuses on a
pro-rata basis up to a cap of 200% of the eligible incentive bonus.

 


--------------------------------------------------------------------------------